DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 02/15/2022, this is a Notice of Allowance, wherein Claims 1-2, 4-7, and 9-20 are currently allowed in the instant application.
-. It is noted that claims 1, 6-7, 9, 11, 13-14, 19 and 20 have been amended.
-. It is noted that claims 3 and 8 have been cancelled.
-. The rejection of claim 3 under 35 U.S.C. 112(b) has been withdrawn in view of the amendment.
                          Allowable Subject Matter
   After a further search and thorough examination of the present application, claims 1-2, 4-7, and 9-20 are found to be allowable in view of the Applicant’s arguments and amendments filed on 02/15/20222 (see Applicant’s remarks, pages 8-10).
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is the Examiner's statement of reasons for the indication of allowable subject matter: After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been 
Thus, it is found that the application is now in condition for allowance.
Claims 1-2, 4-7, and 9-20 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements / steps in the same combination as a whole specified in independent claims 1, 19 and 20. 
The present application is directed to a non-obvious improvement over the following prior art references:
US 4,338,672 to Perzley et al - which is directed to the manipulator arm 11 is moved in synchronism with movement of the conveyor 12 by on-line control apparatus connected to the manipulator 10 and generally referred to at 14. Program data representing the predetermined work cycle in minimum execution time as a precomputed fixed path in space is stored in a control memory 16 of the on-line control apparatus 14. During the replay or playback of a work cycle, the stored program data is read out of the control memory 16 to an on-line computation and control unit 18 of the overall control apparatus 14. The on-line computation and control unit 18 reconstructs the precomputed fixed path in space from the data read out of the memory 16 and controls movement of the manipulator arm 11 by 
US 2011/0066282 to Bosscher et al - which is directed to a robotic manipulator that detects a potential collision with another robotic manipulator, and moves in a dodging path based upon detection of the potential collision. More particularly, the robotic apparatus may comprise a first robotic manipulator, and a first controller configured to control the first robotic manipulator for movement along a first pre-planned actual path. In addition, the robotic apparatus may include a second robotic manipulator, and a second controller configured to control movement of the second robotic manipulator for movement along a second pre-planned intended path. The second robotic manipulator deviates therefrom to move in a dodging path away from the first pre-planned actual path based upon determining a potential collision with the first robotic manipulator and without prior knowledge of the first pre-planned actual path.
Regarding Claim 1, “A method comprising: generating an initial Cartesian path representing how an end effector of a robot should follow a goal path on a workpiece; performing a simulation of the robot traversing the initial Cartesian path to generate an initial joint-space trajectory of the robot, wherein the simulation specifies a velocity at which the end effector traverses the initial Cartesian path; obtaining, from the initial joint-space trajectory, one or more dynamic properties of the robot that result from the end effector of the robot traversing the initial Cartesian path at the specified velocity; generating an adjusted velocity profile over the initial Cartesian path based on how much the obtained one or more dynamic properties of the robot exceeded one or more corresponding dynamic limits of the robot; and generating a final Cartesian trajectory to be followed by the end effector of the robot that causes the end effector of the robot to follow the initial Cartesian path according to the adjusted velocity profile.” 
Independent Claims 19 and 20 correspond to the associated system and CRM having similar language of claim 1.

There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it 
Dependent claims 2, 4-7, and 9-18, are deemed allowable as depending either directly or indirectly from allowed independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B